Case 1:19-cv-24860-UU Document 31 Entered on FLSD Docket 03/04/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-24860-UU

 GILDA DULCEY,

         Plaintiff,

 v.

 COMPREHENSIVE HEALTH SERVICES, INC.,

         Defendant.
                                                   /

                      ORDER AFFIRMING MAGISTRATE JUDGE’S REPORT

         THIS CAUSE is before the Court upon Magistrate Judge John J. O’Sullivan’s Order

 Approving Settlement Agreement and Recommending that the Case be Dismissed with Prejudice.

 D.E. 30.

         THE COURT has reviewed the pertinent portions of the record and is otherwise fully

 advised in the premises.

         On February 18, 2020, Magistrate Judge O’Sullivan issued an order following the

 settlement conference in this case, which: (1) approved the parties’ settlement agreement

 (including attorney’s fees and costs) under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

 (“FLSA”), pursuant to Lynn Food Stores v. United States, 679 F.2d 1350, 1352-1353 (11th Cir.

 1982); and (2) recommended that the undersigned dismiss this case with prejudice, while retaining

 jurisdiction until April 4, 2020 to enforce the terms of the settlement. D.E. 30. The parties’

 objections to the Report were due by March 3, 2020, and no party has filed objections. The matter

 is thus ripe for disposition.
Case 1:19-cv-24860-UU Document 31 Entered on FLSD Docket 03/04/2020 Page 2 of 2



        The Court has reviewed the entire file and record herein and agrees with Magistrate Judge

 O’Sullivan’s recommendation. The Court finds that the terms of the settlement were dictated

 before Magistrate Judge O’Sullivan on the public record and are available to any person by

 ordering the transcript. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report of the Magistrate Judge, D.E. 30, is

 RATIFIED, ADOPTED, and AFFIRMED. The case is DISMISSED WITH PREJUDICE. The

 Court will retain jurisdiction until April 4, 2020 to enforce the terms of the settlement. It is further

        ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

 hearings are CANCELLED; all pending motions DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this _4th_ day March, 2020.



                                                         _______________________________
                                                         UNITED STATES DISTRICT JUDGE

 cc:
 counsel of record via cm/ecf




                                                    2
